DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei CN 208314234 U (citation is from Machine English translation attached) in view of Liao et al. US 2010/0123817.
Regarding claims 1, 7 and 13, Wei teaches an optical lens (Figs. 1-4) comprising: a lens barrel (Figs. 3-4: 21); and a lens group (Fig. 3: 201, 202, 203 and 204) received in the lens barrel (21), the lens group comprising a plurality of lenses stacked from an image side to an object side (Fig. 3: depicts plurality of lenses stacked from image side O’ to object side O); wherein: each of the plurality of lenses comprises a first surface (Figs. 1 and 2: 11) and a second surface (132) coupled to the first surface (11); the first surface (11) faces the object side (as shown in Fig. 1: surface 11 is a top surface of the lens, which it infers it is an object side); the second surface (132) is parallel to an optical axis of the lens group (as shown in Fig. 1: surface 132 is parallel to the optical axis OO'); the first surface (11) comprises a connection region (Fig. 1: 131) adjacent to the second surface (132); an included angle formed between the image side of the connection region (131) and the second surface (132) (Fig. 2 depicts the first outer edge surface 131 form a It should be noted that, the range of the first included angle A can be set to be 5 degrees to 45 degrees”).
Wei fails to teach that the connection region comprises an optical microstructure. 
In the same field of endeavor, Liao teaches a lens element wherein the connection region of the lens comprise an optical microstructure (Fig. 2A and para [0024]: teaches a lens element 24 comprising inactive region 242 having a roughened surface (i.e., microstructure)) to disperse excess light and to avoid the generation of reflected light and stray light. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical lens of Wei by utilizing the claimed microstructure on the connection region as taught by Liao in order to scatter unnecessary light and prevent light reflection and stray-light of images as described in para [0024]).
Regarding claims 2, 8 and 14, the combination of Wei teaches the optical lens of claim 1, and Wei further teaches wherein: the plurality of lenses of the lens group comprises a first lens, a second lens, and a third lens in said order (201, 202, 203, and 204, the lens 100 is disposed toward the image side); the first lens is located on the image side; the included angle formed between the connection region and the second surface of each of the first lens, the second lens, and the third lens is less than 15 degrees (Fig. 3 depicts similar to the structure of lens 100, it is also provided the lens 201, 202, 203 and 204 with connecting object side, first surface and second surface, and page 2 line 18 of the attached translated document highlighted that “It should be noted that, the range of the first included angle A can be set to be 5 degrees to 45 degrees”).

Regarding claim 3, 9 and 15, the combination of Wei teaches the optical lens of claim 2, and Wei further teaches wherein: the lens barrel comprises a first barrel portion, a second barrel portion, a third barrel portion, a fourth barrel portion, and a fifth barrel portion; the second barrel portion is coupled between the first barrel portion and the third barrel portion; the fourth barrel portion is coupled between the third barrel portion and the fifth barrel portion; a diameter of the second barrel portion is larger than each of a diameter of the first barrel portion and a diameter of the third barrel portion; a diameter of the fourth barrel portion is larger than each of the diameter of the third barrel portion and a diameter of the fifth barrel portion; the diameter of the second barrel portion is less than the diameter of the fourth barrel portion (see annotated figure below, and each of the lens portions has different diameters, i.e., with the 5th barrel portion is maximum diameter and 1st lens portion having the least diameter).
[AltContent: textbox (5th barrel portion )][AltContent: textbox (3rd barrel portion )][AltContent: arrow][AltContent: textbox (2nd barrel portion )][AltContent: arrow][AltContent: arrow][AltContent: textbox (4th barrel portion )][AltContent: arrow][AltContent: textbox (1st barrel portion )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    447
    694
    media_image1.png
    Greyscale


Regarding claims 4, 10 and 16, the combination of Wei teaches the optical lens of claim 3, and Wei further teaches wherein: the first lens is housed in the second barrel portion; the second lens is partially housed in the second barrel portion, partially housed in the third barrel portion, and partially housed in the fourth barrel portion; and the third lens is partially housed in the fourth barrel portion and partially housed in the fifth barrel portion (see annotated figure above).
Claims 5, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei and Liao as applied to claims 3, 9 and 15 above, and further in view of Kang et al. US 2020/0399467.
Regarding claims 5, 11 and 17, the combination of Wei teaches the optical lens of claim 3, but fails to further comprising a spacer group received in the lens barrel, wherein: the spacer group comprises a first spacer and a second spacer; the first spacer is located between the first lens and the second lens and is housed in the second barrel portion; the second spacer is located between the second lens and the third lens and is housed in the fourth barrel portion.
In the same field of endeavor, Kang teaches a plurality of spacer disposed between plurality of lens (para [0004] and Fig. 1). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified optical lens of Wei by utilizing the claimed spacer to protect the lens from breaking during assembly process. 
Claims 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei and Liao as applied to claims 3, 9 and 15 above, and further in view of  US 2017/0276897.

Regarding claims 6, 12 and 18, the combination of Wei teaches the optical lens of claim 3, but fails to further comprising a filter housed in the first barrel portion, wherein: the filter is located on a side of the first lens away from the second lens.
In the same field of endeavor, Kang teaches a lens assembly, comprising a filer (para [0001]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a filter in order to enable the imaging lens generate image date from a spectrum light and also filter out unwanted light spectrum that affect the image quality. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872